Citation Nr: 1339539	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for the service-connected status post anterior cruciate ligament repair of the right knee.

2. Entitlement to an evaluation in excess of 10 percent for the service-connected arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to October 1997.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the RO.  

The Board remanded the case for additional development of the record in March 2012.

A review of the Virtual VA paperless claims processing system includes a rating decision in July 2011, whereby the issue for a total disability rating based on individual unemployability by reason of service-connected disability was denied, and a brief filed by the Veteran's representative in November 2013.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.  

In October 2012, the Veteran underwent right knee surgery.  In a brief dated in November 2013, his representative raised the issue of temporary total rating based on the need for convalescence.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The recent right knee surgery was performed in October 2012, subsequent to his most recent VA examination performed in May 2012.  Thus, under the duty to assist, another VA examination is necessary to determine the current level of severity of his service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all treatment rendered for the service-connected right knee disability by VA or non-VA health care providers since 2011.  With the Veteran's assistance copies of any outstanding records should be obtained and added to the official record.  

The procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA is unable to obtain any outstanding records, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected right knee disability following his right knee surgery in October 2012.

The examiner should address the range of motion in degrees of flexion and extension and describe any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  

If feasible, any additional functional loss should be expressed in terms of the degrees of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  This determination also should be expressed, if feasible, in terms of the degree of additional range of motion loss. 

The VA examiner should state whether there is lateral instability or recurrent subluxation of the right knee and, if so, describe the identified dysfunction in terms of slight, moderate, or severe. 

The examiner should comment on whether there is ankylosis, a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or other symptoms associated with the removal of a semilunar cartilage.  

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



